              Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 1 of 28



1                                                        The Honorable John C. Coughenour

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                            WESTERN DISTRICT OF WASHINGTON

10                                      AT SEATTLE

11   In re:
12                                              Case No. 2:20-cv-01571
     SETH BASIL COLCHESTER,
13                                              JOINT PROPOSED PRETRIAL
                       Petitioner,              ORDER
14            v.
15   JEWEL LAZARO,
16                     Respondent.
17

18

19

20

21

22

23

24

25

26

27

28
     JOINT PROPOSED PRETRIAL ORDER                           ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                                    701 Fifth Avenue, Suite 5600
     Case No. 2:20-cv-01571                                       Seattle, Washington 98104-7097
                                                                           +1 206 839 4300
            Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 2 of 28



1                               I.         JURISDICTION AND VENUE

2           This matter was filed in the Superior Court of Snohomish County, Washington, where

3    Ms. Lazaro resides. Ms. Lazaro removed this case from the state court to this Court pursuant to

4    28 U.S.C. §§ 1331, 1441(a) and § 1446(a) and (b).

5           This Petition was brought pursuant to the Convention on the Civil Aspects of

6    International Child Abduction (hereinafter referred to as “the Convention”), and the

7    International Child Abduction Remedies Act (hereinafter referred to as “ICARA”). The

8    Convention came into effect in the United States on July 1, 1988, and Spain also became a

9    signatory on July 1, 1988. The Convention is enforced in the United States via the ICARA.

10   Original jurisdiction is concurrent in both state and federal courts pursuant to 22 U.S.C. §

11   9003(a).

12                                   II.    CLAIMS AND DEFENSES

13          Petitioner will present the following claims:

14          1.      At trial, Mr. Colchester requests that the Court grant his Petition and

15   immediately order the return of the minor child, S.L.C., to his custody and care in Spain,

16   pursuant to the Convention and ICARA.

17          2.      Mr. Colchester requests that an order be issued allowing for the United States

18   Marshals Service to assist with the transfer of the child to Mr. Colchester (or his designated

19   agent until such a time that Mr. Colchester can come to the United States to take custody of

20   S.L.C. and return the child to Spain).

21          3.      Mr. Colchester requests that the Court order Ms. Lazaro to pay all expenses

22   incurred by Mr. Colchester in this matter, including Mr. Colchester’s and child’s airfare, hotel,

23   nourishment, other travel expenses and necessities, and attorneys’ fees and costs incurred by

24   Mr. Colchester in securing the return of the child to her habitual residence.

25          Respondent will present the following defenses:

26          1.      Respondent Jewel Lazaro denies that Mr. Colchester’s claims have merit.

27          2.      Ms. Lazaro raises the affirmative defense that returning S.L.C. to Spain would

28   place her at grave risk of physical or psychological harm and that no reasonable measures
     LAZARO’S PRETRIAL STATEMENT                                         ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                         -1-                         701 Fifth Avenue, Suite 5600
                                                                              Seattle, Washington 98104-7097
                                                                                       +1 206 839 4300
            Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 3 of 28



1    would allow her to return there and protect her from that harm.

2           3.      Ms. Lazaro contends that an award of expenses would be clearly inappropriate

3    under ICARA.

4                                       III.     ADMITTED FACTS
5
            1.      Petitioner Seth Colchester and Respondent Jewel Lazaro are the biological
6
     parents of the child at issue, S.L.C. (age 6).
7
            2.      Ms. Lazaro and the child are currently residing in Snohomish County,
8
     Washington.
9
            3.      Mr. Colchester is a citizen of the Republic of Ireland, and Ms. Lazaro is a
10
     citizen of the United States.
11
            4.      S.L.C. was born in the Republic of Ireland. She is a citizen of the United States
12
     and a citizen of the Republic of Ireland.
13
            5.      The Court of First Instance No. 15 of Barcelona (Family Division) in Spain
14
     awarded Mr. Colchester sole custody of S.L.C. on January 9, 2020, which provided for
15
     visitation rights to Ms. Lazaro.
16
            6.      On April 23, 2020, Ms. Lazaro filed a petition for order of protection in the
17
     Snohomish County Superior Court. The court dismissed that petition on July 24, 2020 for lack
18
     of personal jurisdiction over Mr. Colchester and lack of jurisdiction over the minor child
19
     S.L.C. under the Uniform Child Custody Jurisdiction Enforcement Act (UCCJEA).
20
            7.      On September 22, 2020, Ms. Lazaro filed another petition for an order for
21
     protection in the King County Superior Court. The court dismissed the petition on
22
     October 28, 2020 for lack of personal jurisdiction over Mr. Colchester, and lack of jurisdiction
23
     over the minor child S.L.C. under the UCCJEA.
24
            8.      On July 20, 2020, Mr. Colchester filed a petition in the Snohomish County
25
     Superior Court for the immediate return of S.L.C. to Spain pursuant to the Convention and
26
     ICARA. The Snohomish County Superior Court issued a Writ of Habeas Corpus and Warrant
27
     in Aid of Writ of Habeas Corpus on July 24, 2020.
28
     JOINT PROPOSED PRETRIAL ORDER                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                           -2-                     701 Fifth Avenue, Suite 5600
                                                                             Seattle, Washington 98104-7097
                                                                                     +1 206 839 4300
            Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 4 of 28



1            9.      Ms. Lazaro removed the matter to this Court on October 25, 2020.

2            10.     On November 6, 2020, the parties negotiated a stipulation placing S.L.C. in the

3    temporary care of Ms. Donna Turner (Ms. Lazaro’s mother) as Mr. Colchester’s agent, while

4    this case proceeds. The child continues to be in the care of Ms. Turner.

5            11.     After a trial in Spain on December 28, 2020, a Spanish court issued an order on

6    January 4, 2021 regarding Ms. Lazaro’s transfer of S.L.C.

7
                                        IV.     ISSUES OF LAW
8

9            Mr. Colchester identifies the following issues of law:

10           1.      Whether a preponderance of the evidence shows that the child, S.L.C. was
11
     “habitually resident” in Spain prior to her removal by Ms. Lazaro in April 2020; and
12
             2.      Whether Ms. Lazaro can prove by clear and convincing evidence that the return
13
     of S.L.C. to Mr. Colchester’s care in Spain would result in a grave risk of physical or
14
     psychological harm; and, even if Ms. Lazaro meets her burden, whether it is nonetheless
15

16   appropriate to return the child to Mr. Colchester in Spain; and

17           3.      Whether Ms. Lazaro should be required pay all expenses incurred by Mr.
18   Colchester in this matter.
19           Ms. Lazaro identifies the following issues of law:
20           1.      Whether Mr. Colchester has proven by a preponderance of the evidence that the
21   child, S.L.C., was “habitually resident” in Spain prior to her removal by Ms. Lazaro in
22   April 2020.
23           2.      If Mr. Colchester carries his burden, whether Ms. Lazaro has proven by clear
24   and convincing evidence that S.L.C. would face a grave risk of physical or psychological harm
25   if sent to Spain.
26           3.      If Ms. Lazaro carries her burden, whether it nonetheless is appropriate to return
27   the child to Mr. Colchester in Spain and/or whether it is appropriate to order ameliorative
28
     JOINT PROPOSED PRETRIAL ORDER                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                         -3-                          701 Fifth Avenue, Suite 5600
                                                                                Seattle, Washington 98104-7097
                                                                                        +1 206 839 4300
            Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 5 of 28



1    measures to protect S.L.C. from harm if she is returned.

2           4.      Any evidentiary issues raised in the parties’ trial briefs or at trial.

3
                                      V.      EXPERT WITNESSES
4

5           1.      Alicia Romero Fernandez, c/o Aaron P. Brecher, Orrick, Herrington &

6    Sutcliffe, LLP, 701 5th Avenue, Suite 5600, Seattle, WA 98104. Ms. Romero will testify for

7    Respondent about S.L.C.’s emotional ties to the United States relative to Spain, the trauma and

8    attachment issues affecting S.L.C. and Ms. Lazaro, and how these emotional ties and issues

9    bear on both S.L.C.’s habitual residence and whether she would face a grave risk of harm if

10   returned to Spain. Her testimony will be consistent with the April 14, 2020 report filed with

11   Ms. Lazaro’s opposition to Mr. Colchester’s dispositive motion.

12          2.      Nick Panes, c/o Aaron P. Brecher, Orrick, Herrington & Sutcliffe, LLP, 701 5th

13   Avenue, Suite 5600, Seattle, WA 98104. Mr. Panes, a Vice President in the Risk,

14   Investigations & Analytics Practice of Charles River Associates, will testify for Respondent

15   and offer opinions consistent with his expert report. He will testify about publicly available

16   information about Mr. Colchester’s business activities, income, lifestyle, expenses, and risk

17   factors for illicit activity and money laundering.

18
                                      VI.     OTHER WITNESSES
19

20          The parties agree that, for the sake of efficiency, each witness should only be examined

21   once (except in the case of examination of witnesses on rebuttal, if required). Thus, for each

22   witness identified by both parties, the parties’ respective cross-examinations will be

23   incorporated in their cases-in-chief at trial. Given the number of witnesses who are testifying

24   from abroad, and others for whom interpreters are needed, the parties agree to work

25   cooperatively before and during trial to ensure that witnesses with limited availability may

26   testify, including out of order if necessary.

27          Mr. Colchester identifies the following witnesses:

28
     JOINT PROPOSED PRETRIAL ORDER                                          ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                          -4-                          701 Fifth Avenue, Suite 5600
                                                                                 Seattle, Washington 98104-7097
                                                                                         +1 206 839 4300
            Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 6 of 28



1       1. Seth Basil Colchester
           c/o Skellenger Bender PS
2          1301 Fifth Ave, Ste 3401
           Seattle, WA 98101
3
            This witness, the Petitioner, will testify at trial. Mr. Colchester is expected to testify
4           about all issues in this matter.
5       2. Jewel Beatriz Lazaro
           c/o Orrick, Herrington & Sutcliffe LLP
6          701 Fifth Ave, Ste 5600
           Seattle, WA 98104
7
            This witness, the Respondent, will testify at trial. Ms. Lazaro is expected to testify about
8           all issues in this matter.
9       3. Georgina Fernandez
           Calle Principe de Vergara, 4 CP,
10         28001 Madrid,
           Spain
11
            This witness, Mr. Colchester’s neighbor in Spain, will testify at trial. Ms. Fernandez is
12          expected to testify about the “habitual residence” issue, including but not limited to her
            knowledge of and direct observations of Mr. Colchester and the minor child. Ms.
13          Fernandez may also testify regarding her observations as they relate to Ms. Lazaro’s
            “grave risk of harm” defense.
14

15      4. Albert Gorman
           Av. Diagonal 227-1-2,
16         08013 Barcelona,
           Spain
17
            This witness, a friend of Mr. Colchester and Ms. Lazaro, will testify at trial. Mr. Gorman
18          is expected to testify about both the “habitual residence” issue and Ms. Lazaro’s “grave
            risk of harm” defense, including but not limited to his direct observations of the parties,
19          and his knowledge of the parties’ relationship and parenting.

20      5. Arlene Cueva Soliven
           C/ Poesta Cabanyes 62, P01 2
21         Barcelona,
           Spain
22
            This witness, nanny to the minor child from September 2019 to April 2020, will testify
23          at trial. Ms. Soliven is expected to testify about the “habitual residence” issue as well as
            Ms. Lazaro’s allegations being made as part of her “grave risk of harm” defense,
24          including but not limited to her observations of Mr. Colchester’s relationship with the
            minor child.
25

26   Mr. Colchester identifies the following witnesses that may testify at trial on rebuttal or as
     needed:
27

28
     JOINT PROPOSED PRETRIAL ORDER                                        ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                         -5-                         701 Fifth Avenue, Suite 5600
                                                                               Seattle, Washington 98104-7097
                                                                                       +1 206 839 4300
          Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 7 of 28



1       1. Charlotte Colchester
           The Islands Urlingford
2          County Kilkenny, Ireland
3          This witness, Mr. Colchester’s mother, may testify at trial. Mrs. Colchester is expected
           to testify about facts known to her concerning Ms. Lazaro’s “grave risk of harm” defense,
4
           including but not limited to her knowledge of Ms. Lazaro, the parties’ relationship
5          (including Ms. Lazaro’s allegations of abuse against Mr. Colchester), the minor child,
           and the Colchester family’s farming business.
6
        2. Kitty Colchester
7          Clonageera, Derry Road
           Durrow, County Laois,
8          Ireland R32 H5N3
9          This witness, Mr. Colchester’s sister, may testify at trial. Mrs. Colchester is expected to
           testify about facts known to her concerning Ms. Lazaro’s “grave risk of harm” defense,
10         including but not limited to her knowledge and observations of Ms. Lazaro, the parties’
           relationship (including Ms. Lazaro’s allegations of abuse against Mr. Colchester), and
11         the Colchester family’s farming business.
12      3. Scott McNamara
           C. Napoles 96, Bajos 3,
13         08013 Barcelona,
           Spain
14
           This witness, a friend of Mr. Colchester, will testify at trial. Mr. McNamara is expected
15         to testify about Ms. Lazaro’s “grave risk of harm” defense, including but not limited to
           his direct observations of the parties and the child while he was living with them in April
16         2020 when Ms. Lazaro was visiting Spain, and then unlawfully removed the child to the
           United States.
17

18      4. Vincent Morant Miol
           Calle Principe de Vergara, 4 CP,
19         28001 Madrid,
           Spain
20
           This witness, Mr. Colchester’s neighbor, may testify at trial. Mr. Miol is expected to
21         testify about the “habitual residence” issue, including but not limited to his knowledge
           of and direct observations of Mr. Colchester and the minor child. Mr. Miol may also
22         testify regarding her observations as they relate to Ms. Lazaro’s “grave risk of harm”
           defense.
23
        5. Robbie Hynes
24         Rambla de Badal 190,
           08028 Barcelona,
25         Spain

26         This witness, a former acquaintance of Ms. Lazaro, may testify at trial. Mr. Hynes is
           expected to testify about Ms. Lazaro’s “grave risk of harm” defense, including but not
27         limited to his direct observations of the parties, Ms. Lazaro’s credibility and lack of
           truthfulness, and his knowledge of the parties’ relationship and parenting.
28
     JOINT PROPOSED PRETRIAL ORDER                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                       -6-                         701 Fifth Avenue, Suite 5600
                                                                             Seattle, Washington 98104-7097
                                                                                     +1 206 839 4300
          Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 8 of 28



1       6. Conor Saunders
           Wicklow House, Church Road,
2          Greystones, County Wicklow,
           Ireland
3
           This witness, a business partner of Mr. Colchester, may testify at trial. Mr. Saunders will
4          testify regarding Ms. Lazaro’s “grave risk of harm” defense, including but not limited to
           Ms. Lazaro’s allegations of Mr. Colchester being involved in illegal drug trafficking, his
5          observations of Mr. Colchester, and his knowledge of Mr. Colchester’s business
           dealings.
6
        7. Kendra Littles
7          Carrer Pons I Gallarza 59
           08030 Barcelona,
8          Spain
9          This witness, Mr. Colchester’s friend and business partner, may testify at trial. Ms.
           Littles is expected to testify about the “habitual residence” issue as well as Ms. Lazaro’s
10         observations being made as part of her “grave risk of harm defense,” including but not
           limited to her direct observations of Mr. Colchester and the minor child, and her business
11         partnership with Mr. Colchester.
12      8. Adrian de Kroo
           CBD Oil Europe
13         Voltaweg 11D,
           4382NG, Vlissingen
14         The Netherlands
15         This witness, Mr. Colchester’s friend and business partner, may testify at trial. Mr. de
           Kroo will testify regarding Ms. Lazaro’s “grave risk of harm” defense, including but not
16         limited to Ms. Lazaro’s allegations of Mr. Colchester being involved in illegal drug
           trafficking, his observations of Mr. Colchester, and his knowledge of Mr. Colchester’s
17         business dealings.
18
        9. Chris F. Steele
19         102 Franklin Ave E,
           Seattle, WA 98102
20
           This witness, a friend of Mr. Colchester and Ms. Lazaro, may testify at trial. Mr. Steele
21         is expected to testify regarding the allegations raised by Ms. Lazaro as part of her “grave
           risk of harm” defense, including but not limited to his knowledge and observations of
22         the parties and the parties’ relationship, as well as Ms. Lazaro’s history of mental health
           issues.
23
        10. Deputy Peter Suazo #1659
24          Sultan Police Department
            515 Main St,
25          Sultan, WA 98294

26         This witness, an officer from the Sultan Police Department, may testify at trial. Mr.
           Suazo is expected to testify and authenticate the police reports he issued in 2020
27         regarding the parties.

28
     JOINT PROPOSED PRETRIAL ORDER                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                       -7-                         701 Fifth Avenue, Suite 5600
                                                                             Seattle, Washington 98104-7097
                                                                                     +1 206 839 4300
            Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 9 of 28



1       11. Alexander Largaespada
            The Spanish Group LLC
2           1 Park Plaza, Suite 600
            Irvine, CA 92614
3
            This witness, a certified translator, may testify at trial. Mr. Largaespada is expected to
4           testify to authenticate the documents which he translated at the request of Mr. Colchester.
5       12. Salvador G. Ordorica
            The Spanish Group LLC
6           1 Park Plaza, Suite 600
            Irvine, CA 92614
7
            This witness, a quality assurance agent of the Spanish Group, LLC, a professional
8           translation company, may testify at trial. Mr. Ordorica is expected to testify and
            authenticate the documents which he translated or reviewed at the request of Mr.
9           Colchester.
10      13. Estela Ramila Gomez
            Between Traduccion E Interpretacion
11
            This witness, a certified translator, may testify at trial. Ms. Gomez is expected to testify
12          to authenticate the documents which she translated at the request of Mr. Colchester.
13
            Mr. Colchester reserves the right to elicit testimony from all witnesses called by Ms.
14
     Lazaro and to supplement this list consistent with the Local Rules and any applicable Order of
15
     the Court. Should any witness identified above be unavailable to testify at trial under Federal
16
     Rule of Civil Procedure 32(a)(4), Mr. Colchester reserves the right to seek to perpetuate that
17
     witness’s testimony through deposition and rely on the deposition testimony at trial.
18

19          Ms. Lazaro identifies the following witnesses who will testify at trial:
20          1.      Jewel Lazaro, c/o Aaron P. Brecher, Orrick, Herrington & Sutcliffe, LLP, 701
21   5th Avenue, Suite 5600, Seattle, WA 98104. Ms. Lazaro will testify about her relationship with
22   Mr. Colchester and S.L.C., Mr. Colchester’s history of abuse of Ms. Lazaro, and incidents of
23   physical and emotional abuse of S.L.C. She will also testify about Mr. Colchester’s drug
24   trafficking activities and lifestyle in Spain. She will also offer testimony about S.L.C.’s
25   habitual residence and prior legal proceedings involving the parties.
26          2.      Seth Colchester, c/o Caleb Bonm, Skellenger Bender. Mr. Colchester will
27   testify about his relationships with Ms. Lazaro and S.L.C., his history of abuse of both, his
28
     JOINT PROPOSED PRETRIAL ORDER                                        ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                         -8-                         701 Fifth Avenue, Suite 5600
                                                                               Seattle, Washington 98104-7097
                                                                                       +1 206 839 4300
            Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 10 of 28



1    drug cultivation, distribution, and trafficking activities, his money laundering, and his

2    involvement in prior legal proceedings involving the parties.

3             3.       Jade Oliver, 114 N. French Ave., Arlington, WA 98223. Ms. Oliver will testify

4    about her firsthand knowledge of Mr. Colchester’s marijuana cultivation, her observations of

5    the relationships among Ms. Lazaro, Mr. Colchester, and S.L.C., and S.L.C.’s habitual

6    residence.

7             4.       Other. S.L.C., 524 Rhodora Heights Rd., Lake Stevens, WA 98258. Ms. Lazaro

8    asks the Court to interview S.L.C. in chambers or through videoconference, with or without

9    the presence of counsel and under such procedures as the Court considers appropriate to

10   safeguard the emotional health of the child. 1 S.L.C. would confirm her view that her habitual

11   residence is the United States, the strength of her relationship with Ms. Lazaro, and her fear of

12   Mr. Colchester because of, among other things, his history of abusing her.

13            Ms. Lazaro identifies the following witnesses who may testify at trial:

14            1.       Donna Turner, 524 Rhodora Heights Rd., Lake Stevens, WA 98258.

15   Ms. Turner may testify about the relationships among Mr. Colchester, Mr. Lazaro, and S.L.C.,

16   S.L.C.’s habitual residence and current status, and Mr. Colchester’s history of intimidating

17   behavior.

18            2.       Kortni Burns, PO Box 393, Sultan, WA 98294. Ms. Burns may testify about the

19   relationships among Ms. Lazaro, Mr. Colchester, and S.L.C., Mr. Colchester’s history of

20   threatening and intimidating behavior toward her and her teenage son, and S.L.C.’s habitual

21   residence.

22            3.       Jason Schrier, 221 W. Mercer St. #106, Seattle, WA 98119. Mr. Schrier is a

23   professional Spanish to English interpreter. He may testify about the quality of the

24   interpretation of Ms. Lazaro’s testimony during prior Spanish proceedings, including

25   identifying inaccurate interpretations presented to the court.

26            4.       Margarita Balmaceda, Avda Ramon Subercaseaux 3284, Pirque, RM. Santiago

27   1
       In support of Ms. Lazaro’s request, she cites one case in this District, for instance, which involved a meeting
     with the child with the court and counsel only, with the transcript maintained under seal. See Minute Entry, Mesa
28   v. Diaz, Case No. 2:15-cv-00885-RSL (W.D. Wash. Aug. 3, 2015), ECF 41.
     JOINT PROPOSED PRETRIAL ORDER                                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                                  -9-                                701 Fifth Avenue, Suite 5600
                                                                                               Seattle, Washington 98104-7097
                                                                                                   +1 206 839 4300
              Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 11 of 28



1    CP :9480000. Ms. Balmaceda may testify about her firsthand knowledge of Mr. Colchester’s

2    drug cultivation and distribution operations, his history of threats, intimidation, and association

3    with other criminal actors, and her observations of Mr. Colchester and Ms. Lazaro’s

4    relationship.

5              5.     Other. Ms. Lazaro reserves the right to elicit testimony from all witnesses

6    called by Mr. Colchester and to supplement this list consistent with the Local Rules and any

7    applicable Order of the Court. Should any witness identified above be unavailable to testify at

8    trial under Federal Rule of Civil Procedure 32(a)(4) or Federal Rule of Evidence 804(a),

9    Ms. Lazaro reserves the right to seek to rely on former testimony if appropriate under Federal

10   Rule of Evidence 804(b)(1) or to perpetuate that witness’s testimony through deposition and

11   rely on the deposition testimony at trial.

12
                                          VII.    TRIAL EXHIBITS
13
               The parties identify the following trial exhibits:
14

15
                                             Petitioner’s Exhibits
16     Pet.     Description of Exhibits      Authenticity      Admissibility    Objection           Admitted
       Ex.
17     No.
        1       Order of Dismissal with      Stipulated        Stipulated
18              Prejudice (8/31/2018)
        2       Order re Return of Child     Stipulated        Stipulated
19              (8/31/2018)
        3       Order to Issue Writ of       Stipulated        Stipulated
20              Habeas Corpus and
                Warrant in Aid of Habeas
21              Corpus (8/31/2018)
        4       Writ of Habeas Corpus        Stipulated        Stipulated
22              (8/31/2018)
23      5       Warrant in Aid of Writ of    Stipulated        Stipulated
                Habeas Corpus
24              (8/31/2018)
        6       Order to Issue Writ of       Stipulated        Stipulated
25              Habeas Corpus and
                Warrant in Aid of Habeas
26              Corpus (7/20/2020)
        7       Writ of Habeas Corpus        Stipulated        Stipulated
27              (7/20/2020)

28
     JOINT PROPOSED PRETRIAL ORDER                                             ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                           - 10 -                         701 Fifth Avenue, Suite 5600
                                                                                    Seattle, Washington 98104-7097
                                                                                            +1 206 839 4300
             Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 12 of 28



1        8     Warrant in Aid of Writ of          Stipulated        Stipulated
               Habeas Corpus
2              (7/20/2020)
         9     Sheriff’s Return on                Stipulated        Stipulated
3              Service (11/23/2020)
         10    Order Dismissing                   Stipulated        Stipulated
4              Temporary Protection
               Order (7/24/2020)
5        11    Audio Recording of                 Stipulated        Disputed 2        402, 802
               Hearing on Temporary
6              Protection Order
               (7/24/2020)
7        12    Order Dismissing                   Stipulated        Stipulated
               Petition for Domestic
8              Violence Protection
               Order – King County
9              (10/28/2020)
         13    Ruling re Request for              Stipulated        Disputed* 3       403, 802,
10             Return (4/11/2018)                                                     TB
11          [Certified English
            Translation and Original
12          Spanish Order]
         14 Diligence of                          Stipulated        Disputed          403, 802,
13          Management (4/11/2018)                                                    TB
14          [Certified English
            Translation and Original
15          Spanish Order]
         15 Ruling re Request for                 Stipulated        Disputed          403, 802,
16          Return (4/16/2018)                                                        TB
17          [Certified English
            Translation and Original
18          Spanish Order]
19       16 Diligence of                          Stipulated        Stipulated
            Management – Criminal
            Case Appeal (5/22/2018)
20
            [Certified English
21          Translation and Original
            Spanish Order]
22
         17 Juridical Reasoning re                Stipulated        Disputed          403, 802,
            Conflict of Parental                                                      TB
23          Authority (6/20/2020)
24

25   2
      Both parties recognize the potential for permissible and impermissible uses of exhibits at trial. The potential
     disputes identified here are meant to preserve possible objections, but the parties may elect not to challenge
26   certain exhibits depending on the purpose for which they are offered at trial.
27   3
       Trial exhibits for which challenges to admissibility are marked with an “*” were not available in English when
     the proposed pretrial order was filed. The parties have therefore identified potential objections but reserve their
28   rights to raise other challenges to those exhibits if appropriate.
     JOINT PROPOSED PRETRIAL ORDER                                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                                   - 11 -                           701 Fifth Avenue, Suite 5600
                                                                                             Seattle, Washington 98104-7097
                                                                                                  +1 206 839 4300
          Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 13 of 28



1          [Certified English
           Translation and Original
2          Spanish Order]
        18 Diligence Order             Stipulated       Disputed*    403, 802,
3          (7/19/2018)                                               TB
4          [Certified English
           Translation and Original
5          Spanish Order]
        19 Juridical Reasoning re      Stipulated       Disputed     403, 802,
6          Conflict of Parental                                      TB
           Authority (7/25/2018)
7
           [Certified English
8          Translation and Original
           Spanish Order]
9       20 Technical Advisory          Stipulated       Stipulated
           Report re Guardianship
10         and Custody by
           Psychologist Teresa
11         Jounou (10/23/2019)
12         [Certified English
           Translation and Original
13         Spanish version]
        21 Order on Child Custody      Stipulated       Disputed     403, 802,
14         – Court of Barcelona,                                     TB
           Family Division
15         (1/9/2020)
16         [Certified English
           Translation and Original
17         Spanish Order]
        22 Ruling on Preventive        Stipulated       Disputed     403, 802,
18         Measures – Court of                                       TB
           Barcelona, Family
19         Division (4/14/2020)
20         [Certified English
           Translation and Original
21         Spanish Order]
        23 Order on Custody            Stipulated       Disputed     403, 802,
22         Hearing, Protective                                       TB
           Measures Relative to
23         Misuse of Parental
           Authority – Court of
24         Barcelona, Family
           Division (1/4/2021)
25
            [Certified English
26          Translation and Original
            Spanish Order]
27

28
     JOINT PROPOSED PRETRIAL ORDER                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                    - 12 -                      701 Fifth Avenue, Suite 5600
                                                                          Seattle, Washington 98104-7097
                                                                                  +1 206 839 4300
          Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 14 of 28



1       24 Certificate of Voluntary   Stipulated       Stipulated
           Registration of
2          Partnership (3/16/2015)
3          [Certified English
           Translation and Original
4          Spanish Version]
        25 Rental Contract – Home     Stipulated       Stipulated
5          in El Masnou, Barcelona
           Province, Spain
6          (7/31/2015)
7          [Certified English
           Translation and Original
8          Spanish Version]
        26 Rental Contract –          Stipulated       Stipulated
9          Apartment on Mallorca
           St., Barcelona, Spain
10         (8/11/2016)
11         [Certified English
           Translation and Original
12         Spanish Version]
        27 Rental Contract –          Stipulated       Stipulated
13         Apartment in Olesa de
           Montserrat (2/1/2017)
14
           [Certified English
15         Translation and Original
           Spanish Version]
16      28 Government of Spain –    Stipulated         Stipulated
           Temporary Family
17         Residence Permit for
           Jewel Lazaro (11/4/2017)
18
           [Official English
19         Translation]
        29 Statement of Antonio       Stipulated       Disputed     802, F,
20         Sanchez Malagon,                                         Privilege
           Immigration Lawyer
21         regarding Jewel Lazaro’s
           permit application
22         (7/18/2018)
23      30 Seth Colchester’s          Stipulated       Stipulated
           Spanish Citizen
24         Registration
           Identification Card
25
           [Certified English
26         Translation and Original
           Spanish Version]
27      31 Seth Colchester’s Irish    Stipulated       Stipulated
           Passport
28
     JOINT PROPOSED PRETRIAL ORDER                                  ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                   - 13 -                      701 Fifth Avenue, Suite 5600
                                                                         Seattle, Washington 98104-7097
                                                                                 +1 206 839 4300
            Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 15 of 28



1        32 S.L.C.’s Irish Birth                Stipulated        Stipulated
            Certificate
2        33 S.L.C.’s Irish Passport             Stipulated        Stipulated
         34 S.L.C.’s Spanish Citizen            Stipulated        Stipulated
3           Registration
            Identification Card
4
            [Certified English
5           Translation and Original
            Spanish Version]
6        35 Seth Colchester and                 Stipulated        Stipulated
            S.L.C.’s Residency
7           Papers in Olessa de
            Montserrat (10/26/2018)
8
            [Certified English
9           Translation and Original
            Spanish Version]
10       36 El Niu Escoleta –                   Stipulated        Stipulated
            S.L.C.’s School
11          Enrollment Receipts
            (1/2017 to 3/2018)
12
            [Certified English
13          Translation and Original
            Spanish Version]
14                                                                Stipulated 4
         37 Momo Escola Viva –                  Disputed
            S.L.C.’s School
15          Enrollment Receipts
            (2018 to 4/2019)
16
            [Certified English
17          Translation and Original
            Spanish Version]
18
         38 Momo Escola Viva –                  Stipulated        Stipulated
            School’s Report on
19          S.L.C. for School Year
            2019-2020
20
            [Certified English
21          Translation and Original
            Spanish
22          Report/Slideshow]
23       39 S.L.C.’s Medical/Dental             Stipulated        Stipulated
            Records and Receipts
24          [Certified English
            Translations and
25          Original Spanish
            Versions]
26
         40 Mail addressed to S.L.C.            Stipulated        Disputed*         802, 1002
27          in Spain

28   4
      Admissibility is stipulated subject to a ruling on the authenticity of the document.
     JOINT PROPOSED PRETRIAL ORDER                                                    ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                                  - 14 -                         701 Fifth Avenue, Suite 5600
                                                                                           Seattle, Washington 98104-7097
                                                                                               +1 206 839 4300
          Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 16 of 28



1
           [Certified English
2          Translation and Original
           Spanish Version]
3       41 Mail addressed to Seth      Stipulated       Stipulated
           Colchester in Spain
4
           [Certified English
5          Translation and Original
           Spanish Version]
6       42 Catalonia Police Report     Stipulated       Disputed     802, 1002, F
           re Jewel Lazaro’s prior
7          abduction of S.L.C.
           (4/6/2018)
8
            [Certified English
9           Translation and Original
            Spanish Report]
10
        43 Catalonia Police Report     Stipulated       Disputed     802, 1002, F
11         regarding Ms. Lazaro
           (9/10/2019)
12
            [Certified English
13          Translation and Original
            Spanish Report]
14
        44 Letter from Police of       Stipulated       Disputed     802, F
15         Olesa de Montserrat
           regarding call and
16         encounter with Jewel
           Lazaro on 4/6/2020
17         (8/28/2020)
18          [Certified English
            Translation and Original
19          Spanish version]
20      45 Emergency Directive of      Stipulated       Stipulated
           Barcelona Family Courts
21         (regarding COVID
           Pandemic) (3/18/2020)
22
            [Certified English
23          Translation and Original
            Spanish version]
24
        46 Texts and Emails            Stipulated       Disputed     402, 403,
25         between Seth Colchester                                   404
           and Jewel Lazaro (2017
26         to 2019)
27      47 Texts between Seth          Stipulated       Disputed     402, 403,
           Colchester and Donna                                      404, 802
28
     JOINT PROPOSED PRETRIAL ORDER                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                    - 15 -                      701 Fifth Avenue, Suite 5600
                                                                          Seattle, Washington 98104-7097
                                                                                  +1 206 839 4300
          Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 17 of 28



1           Turner (April 2017,
            March 2018)
2
        48 Texts between Seth          Stipulated       Disputed     402, 403,
3          Colchester and Edwin                                      404, 802
           Lazaro (June 2017)
4
        49 Confirmation Receipt of     Stipulated       Stipulated
5          Child Support Payment
           from Seth Colchester to
6          Jewel Lazaro
           (10/30/2016)
7
        50 MoneyGram Receipt of        Stipulated       Disputed*    402, 802,
8          Remittance from Seth                                      1002
           Colchester to Jewel
9          Lazaro (5/2/2017)
10         [Certified English
           Translation and Original
11         Spanish Version]
        51 Seth Colchester’s Hague     Stipulated       Disputed     402, 403,
12         Act Application -                                         802
           Request for Return of
13         Child (4/16/2018)
14      52 Letter and Form from     Stipulated          Stipulated
           United States Department
15         of State to Seth
           Colchester regading
16         Voluntary Return of
           Child (5/10/2018)
17
        53 Letter from United States   Stipulated       Stipulated
18         Department of State to
           Seth Colchester
19         regarding Children’s
           Passport Issuance Alert
20         Program (7/2/2018)
21      54 Letter from United States   Stipulated       Stipulated
           Department of State to
22         Spain Ministry of Justice
           regarding Request for
23         Documentation and
           Information (7/2/2018)
24
        55 Letter from Virginia        Stipulated       Disputed     402, 403,
           Liminana to United                                        802
25         States Department of
           State in response to
26         Request for
           Documentation and
27         Information (7/10/2018)
28
     JOINT PROPOSED PRETRIAL ORDER                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                    - 16 -                      701 Fifth Avenue, Suite 5600
                                                                          Seattle, Washington 98104-7097
                                                                                  +1 206 839 4300
          Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 18 of 28



1       56 Letter from US                Stipulated         Stipulated
           Department of State to
2          Jewel Lazaro regarding
           Notice of Hague Act
3          Application and Request
           for Voluntary Return of
4          Child (7/24/2018)
5       57 Letter from United States     Stipulated         Stipulated
           Department of State to
6          Snohomish County
           Superior Court regarding
7          Information on 1980
           Hague Convention
8          (8/24/2018)
9       58 Seth Colchester’s             Stipulated         Disputed     402, 403,
           Complaint regarding                                           404, 802, F
10         Child Abduction
           submitted to Court of
11         Barcelona (5/25/2020)
12      59 Letter from United States     Stipulated         Stipulated
           Department of State to
13         Snohomish County
           Superior Court regarding
14         Key Provisions of 1980
           Hague Convention
15         (7/28/2020)
16      60 Seth Colchester’s Hague       Stipulated         Disputed     402, 403,
           Act Application -                                             802
17         Request for Return of
           Child (4/20/2020)
18

19         If necessary, the following exhibits may be offered in rebuttal, regarding the allegations
20
     to be raised by Ms. Lazaro as part of her “grave risk of harm” defense:
21
       Pet.    Description of       Authenticity       Admissibility        Objection           Admitted
22     Ex.        Exhibits
       No.
23        61 Sultan Police         Stipulated         Disputed           402, 403, 404,
             Department’s                                                802, F, TB
24           Report (by Deputy
             Peter Suazo) on
25           Jewel Lazaro’s
             suicide attempt
26           (1/30/2020)

27        62 Sultan Police         Stipulated         Disputed           802
             Department’s
28           Report (by Deputy
     JOINT PROPOSED PRETRIAL ORDER                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                        - 17 -                       701 Fifth Avenue, Suite 5600
                                                                               Seattle, Washington 98104-7097
                                                                                       +1 206 839 4300
          Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 19 of 28



1           Peter Suazo) on
            calls with parties
2           re Jewel Lazaro’s
            protective order
3           against Seth
            Colchester
4           (4/26/2020)
5        63 Dismissal of Police Stipulated      Stipulated
            Investigation re
6           illegal marijuana
            cultivation
7           (10/18/2018)
8           [Certified English
            Translation and
9           Original Spanish
            Report]
10       64 Order and Legal     Stipulated      Stipulated
            Reasoning re
11          Dismissal of Police
            Request for
12          Tracking Device
            (6/29/2018)
13
            [Certified English
14          Translation and
            Original Spanish
15          Report]
16       65 Seth Colchester’s    Stipulated     Disputed*    1002
            Personal Tax
17          Returns (2017 to
            2019)
18
            [Certified English
19          Translations and
            Original Spanish
20          Versions]
         66 Probio Drinks        Stipulated     Stipulated
21          Business Tax
            Return (2017)
22
            [Certified English
23          Translation and
            Original Spanish
24          Version]
         67 Probio Drinks        Stipulated     Stipulated
25          Business
            Registration
26          Documentation
            (3/8/2017)
27

28
     JOINT PROPOSED PRETRIAL ORDER                           ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                   - 18 -               701 Fifth Avenue, Suite 5600
                                                                  Seattle, Washington 98104-7097
                                                                          +1 206 839 4300
           Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 20 of 28



1            [Certified English
             Translation and
2            Original Spanish
             Version]
3         68 Probio Drinks Tax      Stipulated     Stipulated
             Identification
4            Number
5            [Certified English
             Translation and
6            Original Spanish
             Version]
7         69 Probio Drinks –        Stipulated     Stipulated
             Casa de la
8            Kombucha
             Website
9
          70 Mycogenius –       Stipulated         Disputed            802
10           Letter from Adrian
             de Kroo regarding
11           Seth Colchester’s
             Company Role and
12           Involvement
13        71 Mycogenius –           Stipulated     Stipulated
             Website
14
          72 Eco Built              Stipulated     Stipulated
15           Certificate of
             Registration
16           (11/25/2014)
17        73 Encrypted              Stipulated     Stipulated
             Solutions –
18           Commercial
             Registration
19
             [Certified English
20           Translation and
             Original Estonian
21           Version]
          74 Encrypted              Stipulated     Stipulated
22           Solutions –
             Website
23

24        75 SCWebConsultanc        Stipulated     Stipulated
             y – Certificate of
             Registration
25           (2/15/2018)
26
            Mr. Colchester reserves the right to amend this list to add exhibits for impeachment or
27
     rebut testimony or documentary evidence offered by any other party in this case. Mr.
28
     JOINT PROPOSED PRETRIAL ORDER                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                      - 19 -                       701 Fifth Avenue, Suite 5600
                                                                             Seattle, Washington 98104-7097
                                                                                     +1 206 839 4300
            Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 21 of 28



1    Colchester also reserves the right to amend this list to add or remove exhibits as the parties

2    confer on these issues and work to prepare the agreed pretrial order. Mr. Colchester intends to

3    present exhibits in electronic format to Judge Coughenour, unless directed otherwise.

4

5                                        Respondent’s Exhibits
6     Ex. #      Description             Authenticity          Admissibility    Objection            Admitted
      A-1        April 2017              Stipulated            Disputed         402, 403,
7                Facebook message                                               404
                 and screenshot of
8                text message from
                 Mr. Colchester to
9                Ms. Lazaro
                 Screenshot of Dec.      Stipulated            Disputed         402, 403,
10    A-2        2016 text message                                              404
                 exchange between
11               Mr. Colchester and
                 Ms. Lazaro
12               2014 email from         Stipulated            Disputed         402, 403,
      A-3        Ms. Lazaro to Irish                                            802
13               Domestic Violence
                 Advocacy group
14               July 2016 emails        Stipulated            Disputed         402, 802
      A-4        between
15               Ms. Lazaro and
                 Mr. Colchester
16               Audio recording of      Disputed              Disputed         402, 403,
      A-5        S.L.C. noting that                                             404, 501,
17               Mr. Colchester had                                             802, 901,
                 hit her on her head                                            1002
18
                 Audio recording of      Disputed              Disputed         402, 403,
      A-6        Mr. Colchester                                                 404, 501,
19
                 threatening to kick                                            802, 901,
20               S.L.C. down the                                                1002
                 stairs
21               Compass Health          Stipulated            Disputed         402, 403,
      A-7        Records for S.L.C.                                             802, F
22               from May–July
                 2020
23               Cascade Health          Stipulated            Disputed         402, 403,
      A-8        records for S.L.C.                                             802, F
24               from 2020
                 April 2020 email        Stipulated            Disputed         402, 403,
      A-9        from Ms. Lazaro to                                             802
25
                 Mr. Colchester
26               2018 Spanish            Stipulated            Disputed         402, 403,
      A-10       police report re                                               802
27               events at S.L.C.’s
                 school [Spanish
28               original and
     JOINT PROPOSED PRETRIAL ORDER                                             ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                           - 20 -                         701 Fifth Avenue, Suite 5600
                                                                                    Seattle, Washington 98104-7097
                                                                                            +1 206 839 4300
          Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 22 of 28



1              certified
               translation]
2              Travel records for    Stipulated            Stipulated
     A-11      S.L.C.
3              GoFundMe page         Stipulated            Stipulated
     A-12      for ProBio
4              ProBio balance        Stipulated            Stipulated
     A-13      sheet and income
5              statement [Spanish
               original and
6              certified
               translation]
7              Scwebconsultancy      Stipulated            Stipulated
     A-14      Corporate Registry
8              information
               Encrypted             Stipulated            Disputed      No
9    A-15      Solutions OU                                              translation
               Corporate
10             information
               Encrypted             Stipulated            Stipulated
11   A-16      Solutions OU
               Articles of
12             Incorporation
               Encrypted             Stipulated            Stipulated
13   A-17      Solutions OU Entry
               Petition
14             Drawing by S.L.C.     Disputed              Disputed      402, 403,
     A-18      during April 2020                                         802, 901,
15             evaluation                                                1002
               Copy of S.L.C.’s      Stipulated            Stipulated
16   A-19      U.S. passport
               June 2019 email       Stipulated            Disputed      402, 403,
17   A-20      from Ms. Lazaro to                                        802
               Mr. Colchester
18             April 2019 letter     Stipulated            Disputed      402, 403,
     A-21      from Marina                                               702, 703,
19             Moraes Goncalves                                          802, F
               re diagnosis of
20             S.L.C.
21             Spanish criminal      Disputed              Disputed      No original
     A-22      child abuse                                               in Spanish,
22             complaint [English                                        402, 403,
               translation]                                              802, 901,
23                                                                       1002
               Email from            Disputed              Disputed      402, 403,
     A-23      Detective Eviston                                         802, 901,
24
               to U.S. State                                             1002, F
25             Department
               2020 Letter from      Stipulated            Disputed      402, 403,
     A-24      Skellenger Bender                                         802
26
               to Kathryn Peterson
27             Photographs of        Stipulated            Stipulated
     A-25      Mr. Colchester’s
28             house in Spain
     JOINT PROPOSED PRETRIAL ORDER                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                       - 21 -                      701 Fifth Avenue, Suite 5600
                                                                             Seattle, Washington 98104-7097
                                                                                     +1 206 839 4300
          Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 23 of 28



1              Text messages from    Stipulated            Disputed      402, 403,
     A-26      Mr. Colchester to                                         802
2              Ms. Lazaro
               between September
3              2018 and March
               2020
4              Photographs of        Stipulated            Stipulated
     A-27      S.L.C. between
5              April 2015 and
               February 2020
6              June 2020 email       Stipulated            Disputed      402, 403,
     A-28      from counsel to                                           802
7              Ms. Lazaro
               regarding
8              Mr. Colchester’s
               petition to modify
9              custody
               arrangement
10             March 2020 email      Stipulated            Disputed      402, 403,
     A-29      from Ms. Lazaro to                                        404, 802
11             counsel
               2017 email from       Stipulated            Disputed      402, 403,
12   A-30      Ms. Lazaro to U.S.                                        802
               State Department
13             March 2020 email      Stipulated            Disputed      402, 403,
     A-31      string between                                            802
14             Ms. Lazaro and
               counsel including
15             screenshots of
               communications
16             with Mr. Colchester
               Transcripts of        Disputed              Disputed      402, 403,
17   A-32      December 2020                                             802
               Spanish civil
18             proceeding
               regarding removal
19             of S.L.C. from
               Spain
20             Video recordings of   Stipulated            Disputed      402, 403,
     A-33      December 2020                                             802
21             Spanish civil
               proceeding
22             regarding removal
               of S.L.C. from
23             Spain
               Video recordings of   Stipulated            Disputed      402, 403,
24   A-34      November 2020                                             802
               Spanish criminal
25             proceeding against
               Seth Colchester for
26             abuse of S.L.C.
               Video recordings of   Stipulated            Disputed      402, 403,
27   A-35      December 2020                                             802
               Spanish criminal
28
     JOINT PROPOSED PRETRIAL ORDER                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                       - 22 -                      701 Fifth Avenue, Suite 5600
                                                                             Seattle, Washington 98104-7097
                                                                                     +1 206 839 4300
           Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 24 of 28



1                proceeding against
                 Seth Colchester for
2                abuse of Jewel
                 Lazaro
3                Video recording of      Stipulated            Disputed      402, 403,
      A-36       December 2020                                               802
4                Spanish criminal
                 proceeding against
5                Jewel Lazaro for
                 abduction of S.L.C.
6                Video recording of      Stipulated            Disputed      402, 403,
      A-37       April 2019 Spanish                                          802
7                custody proceeding
                 Video recordings of     Stipulated            Stipulated    402, 403,
8     A-38       December 2019                                               802
                 Spanish custody
9                proceeding
                 April 2019              Stipulated            Stipulated
10    A-39       parenting
                 evaluation
11               conducted in
                 connection with
12               Spanish custody
                 case [Spanish
13               original and
                 certified
14               translation]
                 Expert report of        Stipulated            Disputed      402, 403,
15    A-40       Alicia Romero                                               702, 703,
                 Fernandez [Spanish                                          802, F
16               original and
                 English translation]
17               and supporting
                 documentation
18               Expert report of        Stipulated            Disputed      402, 403,
      A-41       Nick Panes and                                              702, 703,
19               supporting                                                  802, F
                 documentation
20               Certified Partial       Stipulated            Disputed      402, 403,
      A-42       Transcript of                                               702, 703,
21               November 2020                                               802
                 Spanish criminal
22               proceeding against
                 Seth Colchester for
23               abuse of S.L.C.
24           Ms. Lazaro reserves the right to supplement this list consistent with the Local Rules
25   and the Court’s Orders, and to supplement this list after reviewing Mr. Colchester’s proposed
26   exhibits. Ms. Lazaro also reserves the right to rely on any exhibit introduced at trial by
27   Mr. Colchester or identified by Mr. Colchester in this proposed pretrial order. Besides the
28
     JOINT PROPOSED PRETRIAL ORDER                                          ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                           - 23 -                      701 Fifth Avenue, Suite 5600
                                                                                 Seattle, Washington 98104-7097
                                                                                         +1 206 839 4300
           Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 25 of 28



1    exhibits that Ms. Lazaro may introduce into evidence, Ms. Lazaro may offer demonstrative

2    exhibits for illustrative purposes only. Ms. Lazaro intends to present exhibits in electronic

3    format unless the Court directs otherwise.

4

5           Given that many of the witnesses expected to testify are located abroad and/or outside

6    the State of Washington, the parties agree that in lieu of a hard copy, each witness may be

7    provided an electronic copy of any exhibit that they will be expected to use or examine during

8    the hearing. In the event a party elects to provide electronic copies of exhibits to a witness, that

9    party shall ensure that the witness has downloaded a copy of the exhibit(s) to the witness’ local

10   drive and/or printed the exhibit(s), such that the exhibit(s) can viewed and accessed without an

11   internet connection if need be. Exhibits used for cross-examination will be presented through

12   the screenshare function of the Court’s remote trial platform. The parties hereby certify

13   through counsel that the exhibits exchanged between the parties and provided to the witnesses

14   are identical to the original set of exhibits provided to the Court via Box.com and in hard copy,

15   and do not contain notes, highlighting or any material not contained in the original exhibits

16   provided to the Court.

17          Parties’ Objection Code:

18

19    TB      Subject of evidentiary challenge in trial brief
20    F       Lack of foundation
21

22                                 VIII. ACTION BY THE COURT
23          (a)     This case is scheduled for trial without a jury on February 22, 2021.
24          (b)     Trial briefs shall be submitted to the Court on or before February 17, 2021.
25          (d)     Proposed Findings of Fact and Conclusions of Law shall be submitted to the
26   Court on or before February 17, 2021.
27

28
     JOINT PROPOSED PRETRIAL ORDER                                        ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                         - 24 -                       701 Fifth Avenue, Suite 5600
                                                                                Seattle, Washington 98104-7097
                                                                                        +1 206 839 4300
           Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 26 of 28



1           This Order has been approved by the parties as evidenced by the signatures of their

2    counsel. This Order shall control the subsequent course of the action unless modified by a

3    subsequent Order. This Order shall not be amended except by Order of the Court under

4    agreement of the parties to prevent manifest injustice.

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT PROPOSED PRETRIAL ORDER                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                        - 25 -                    701 Fifth Avenue, Suite 5600
                                                                            Seattle, Washington 98104-7097
                                                                                    +1 206 839 4300
            Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 27 of 28



1

2

3    IT IS SO ORDERED.
                                                  HON. JOHN C. COUGHENOUR
4    Dated: February 24th, 2021                   UNITED STATES DISTRICT JUDGE
5

6
     Approved as to form:
7                                                 ORRICK, HERRINGTON & SUTCLIFFE LLP
8    SKELLENGER BENDER PS                         By:      /s/ Aaron P. Brecher
9     By:    /s/ Caleb O. Bonm                            John W. Wolfe (WSBA No. 8028)
                                                          Lily Becker (WSBA No. 54479)
10          Caleb O. Bonm (WSBA No. 42970)                Aaron P. Brecher (WSBA No. 47212)
            Peter Offenbecher (WSBA No. 11920)            Melanie D. Phillips (WSBA No. 48945)
11          William J. Bender (WSBA No. 6574)
                                                          701 Fifth Avenue, Suite 5600
12          1301 Fifth Avenue, Suite 3401                 Seattle, WA 98104-7097
            Seattle, WA 98101-2605                        Telephone: +1 206 839 4300
13          Telephone: +1 206 623 6501                    Facsimile: +1 206 839 4301
            caleb@skellengerbender.com                    jwolfe@orrick.com
14          poffenbcher@skellengerbender.com              lbecker@orrick.com
            bbender@skellengerbender.com                  abrecher@orrick.com
15                                                        mphillips@orrick.com
16          Attorneys for Petitioner
                                                          Caitlin Sheard
17                                                        (Admitted Pro Hac Vice)
                                                          Shane McCammon
18                                                        (Admitted Pro Hac Vice)
19                                                        Columbia Center
                                                          1152 15th Street N.W.
20                                                        Washington, D.C. 20005-1706
                                                          Telephone: +1 202 339 8400
21                                                        Facsimile: +1 202 339 8500
                                                          csheard@orrick.com
22                                                        smccammon@orrick.com
23
                                                          Alison Epperson
24                                                        (Admitted Pro Hac Vice)
25                                                        51 West 52nd Street
                                                          New York, NY 10019-6142
26                                                        Telephone: +1 212 506 5000
                                                          Facsimile: +1 212 506 5151
27                                                        aepperson@orrick.com
28
     JOINT PROPOSED PRETRIAL ORDER                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571                      - 26 -                       701 Fifth Avenue, Suite 5600
                                                                             Seattle, Washington 98104-7097
                                                                                     +1 206 839 4300
          Case 2:20-cv-01571-JCC Document 78 Filed 02/24/21 Page 28 of 28



1

2                                                Catherine Malone
                                                 (Admitted Pro Hac Vice)
3
                                                 2050 Main Street, Suite 1100
4                                                Irvine, CA 92614-8255
                                                 Telephone: +1 949 567 6700
5                                                Facsimile: +1 949 567 6710
                                                 cmalone@orrick.com
6
                                         Attorneys for Respondent
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT PROPOSED PRETRIAL ORDER                              ORRICK, HERRINGTON & SUTCLIFFE LLP
     Case No. 2:20-cv-01571             - 27 -                        701 Fifth Avenue, Suite 5600
                                                                     Seattle, Washington 98104-7097
                                                                             +1 206 839 4300
